Citation Nr: 9916485	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-47 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting thorough and 
contemporaneous medical examinations of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

The veteran is currently evaluated at the 10 percent rate for 
bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 6600; as 
these criteria have been revised, effective from October 7, 
1996, the RO has evaluated the veteran's bronchitis under 
both the prior and the revised criteria of Diagnostic Code 
6600.  The Board would point out, however, that the revised 
criteria of Diagnostic Code 6600 allow for a higher 
evaluation based on pulmonary function testing results.  
Moreover, in Rhodan v. West, 12 Vet. App. 55, 57 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that, where compensation is awarded or increased 
"'pursuant to any Act or administrative issue, the effective 
date of such an award or increase ... shall not be earlier than 
the effective date of the Act or administrative issue.'"  
See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the Court 
found that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, and the revised criteria of Diagnostic 
Code 6600 therefore apply only for the period on and after 
October 7, 1996.  However, the claims file contains no 
pulmonary function testing results subsequent to that date.

With regard to the veteran's claim for service connection for 
multiple sclerosis, the Board observes that the first medical 
records showing this disability are from 1994.  However, an 
April 1994 VA treatment record contains a notation that the 
veteran had multiple sclerosis and resultant psychiatric 
difficulties that might have begun "about 7 years of 
discharge from the military."  The Board would point out 
that, under 38 C.F.R. § 3.307(a)(3) (1998), service 
connection is warranted for multiple sclerosis that is 
manifested to a degree of 10 percent or more within seven 
years following discharge from service.  To date, however, 
the veteran has not been examined by the VA so as to 
determine the etiology and time of onset of this disorder, as 
these matters were not addressed by the veteran's June 1994 
VA neurological examination.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
respiratory examination to determine the 
nature and extent of his service-
connected bronchitis.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed, 
including pulmonary function testing.  
This testing should include findings for 
forced expiratory volume in one second 
(FEV-1); the ratio of FEV-1 to forced 
vital capacity (FEV-1/FVC); diffusion 
capacity of the lung for carbon monoxide 
by the single breath method (DLCO(SB)); 
and maximum exercise capacity (in terms 
of ml/kg/min oxygen consumption).  The 
examiner should also comment on whether 
or not the veteran's bronchitis is 
productive of cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or the requirement 
of outpatient oxygen therapy.  The 
examiner should also comment on an April 
1996 VA treatment record, which contains 
a diagnostic impression of "severe" 
bronchitis.  A complete rationale should 
be given for all opinions and conclusions 
expressed, and the examination report 
should be typed.

2.  The RO should also afford the veteran 
a VA neurological examination to 
determine the etiology, nature, and 
extent of his multiple sclerosis.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.   Based on a review of the 
claims file and the examination findings, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's multiple 
sclerosis was manifested within seven 
years following his discharge from 
service in 1968.  A complete rationale 
should be given for all opinions and 
conclusions expressed, and the 
examination report should be typed.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to an increased evaluation 
for bronchitis and service connection for 
multiple sclerosis.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.



		
	WARREN W.RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


